Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment

This action is in response to the amendment filed on 06/29/2022. Claims 1-26 are presently pending. Claims 22-26 are newly presented.


Response to Arguments

With respect to Double Patenting rejection of claims 1-21, though the Examiner empathizes with Applicant’s position, the Office’s compact prosecution policy requires such rejection to be maintained and reiterated throughout the prosecution till successful resolution.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,827,361. Although the claims at issue are not identical, they are not patentably distinct from each other.
The difference between the instant claims and USPN 10,827,220 are analyzed in the table below (highlighted/ bold):

Instant Application
USPN 10,827,220
Difference
1. A system, comprising:


a memory for storing instructions; and
a processor configured to execute the instructions, and based on the executed instructions, the processor is further configured to:



identify at least one candidate time interval in programming media content played at a client device based on an analysis of a request received from the client device, wherein the at least one candidate time interval is identified for a playback of a media content along with the programming media content,
wherein the request includes user intent information and a plurality of constraints associated with a user;
 
retrieve the media content from a media store based on the user intent information and a plurality of targeting parameters associated with the user; 

modify the retrieved media content based on a specified version of the programming media content currently played at the client device; and 

generate personalized media content corresponding to the at least one candidate time interval in the programming media content based on the modification of the retrieved media content and at least one of the plurality of constraints associated with the user,

















wherein the personalized media content is presented along with a modified display view of the programming media content  at the at least one candidate time interval identified in the programming media content based on the analysis of the request received from the client device.
1. A system, comprising: 


one or more processors in a media presentation and distribution system for media content distribution via a content delivery network, to a client device associated with a user, the one or more processors are configured to:

identify at least one candidate time interval in programming media content played at the client device based on at least a request received from the client device, wherein the request includes user intent information and a plurality of constraints associated with a user; retrieve media content from a media store in the media presentation and distribution system based on the user intent information and a plurality of targeting parameters associated with the user; modify the retrieved media content based on a specified version of the programming media content played at the client device; 





generate personalized media content corresponding to the at least one candidate time interval in the programming media content based on the modification of the retrieved media content and at least one of the plurality of constraints associated with the user; and instruct to switch a first stream of a first programming media content on the client device in a first state to a second stream of the generated personalized media content in a second state at the client device, based on a contextual analysis of the programming media content at the client device, wherein the first state corresponds to playback of a currently aired program and the second state corresponds to a stream that occurs after the playback of the currently aired program, and wherein the generated personalized media content is presented at the identified at least one candidate time interval.

As is illustrated, the instant claim is substantially broader than the claim 1 of the patent.



























With respect to this particular recitation in the instant claim, examiner submits that:

1) User request, as recited in both claims is a type of interaction.

2) Claim 14 of the instant application is identical to claim 14 of the patent, reciting interactions such as “trick mode”, therefore an obvious variant, and not patently distinct.





2. The system according to claim 1, wherein the at least one candidate time interval further corresponds to a first time interval prior to a start of the programming media content, a second time interval during playback of the programming media content, or a third time interval at an end of the programming media content.
2. The system according to claim 1, wherein the identified at least one candidate time interval further corresponds to a first time interval prior to a start of the programming media content, a second time interval during playback of the programming media content, or a third time interval at an end of the programming media content.
The ”candidate time interval” in both claims refer to the one identified in claim 1, therefore, the word “identified” does not distinguish claims 2 in any meaningful way.
3. The system according to claim 2, wherein the processor is further configured to determine the first time interval, the second time interval, and the third time interval based at least on a contextual analysis of the programming media content at the client device or tags associated with a plurality of segments of the programming media content.
3. The system according to claim 2, wherein the one or more processors are further configured to determine the first time interval, the second time interval, and the third time interval based at least on the contextual analysis of the programming media content at the client device or tags associated with a plurality of segments of the programming media content.


Identical
4. The system according to claim 2, wherein the first time interval, the second time interval, and the third time interval in the programming media content corresponds to at least one of a start credit, an end credit, an ad break, tagged media content, or a lull point in the programming media content.
4. The system according to claim 2, wherein the first time interval, the second time interval, and the third time interval in the programming media content corresponds to at least one of a start credit, an end credit, an ad break, tagged media content, or a lull point in the programming media content.


Identical
5. The system according to claim 1, wherein the processor is further configured to distribute the programming media content to a plurality of client devices via a content delivery network.
5. The system according to claim 1, wherein the one or more processors are further configured to distribute the programming media content to a plurality of client devices via the content delivery network.

Identical
6. The system according to claim 1, wherein the plurality of constraints correspond to at least a content constraint, a media format constraint, a time constraint, an inventory constraint, or a device constraint.
6. The system according to claim 1, wherein the plurality of constraints correspond to at least a content constraint, a media format constraint, a time constraint, an inventory constraint, or a device constraint.



Identical
7. The system according to claim 1, wherein the request further comprises at least one of a user identifier (ID), a client ID of the client device, or the plurality of targeting parameters associated with the user.
7. The system according to claim 1, wherein the request further comprises at least one of a user identifier (ID), a client ID of the client device, or the plurality of targeting parameters associated with the user.


Identical
8. The system according to claim 1, wherein the user intent information comprises at least one of event information, situation information, or circumstance information associated with user engagement with the programming media content at the client device.
8. The system according to claim 1, wherein the user intent information comprises at least one of event information, situation information, or circumstance information associated with user engagement with the programming media content at the client device.


Identical
9. The system according to claim 1, wherein the plurality of targeting parameters associated with the user comprises at least one of one or more user preferences, a user profile, demographic details, historical preferences, time of day, time of next event, or a plurality of external inputs from the client device.
9. The system according to claim 1, wherein the plurality of targeting parameters associated with the user comprises at least one of one or more user preferences, a user profile, demographic details, historical preferences, time of day, time of next event, or a plurality of external inputs from the client device.


Identical
10. The system according to claim 9, wherein the processor is further configured to receive the plurality of external inputs from an application manager executed at the client device, wherein the plurality of external inputs comprise at least one of a calendar schedule of the user, local weather conditions, boarding pass of the user, a geographical location of the user, or a local traffic report.
10. The system according to claim 9, wherein the one or more processors are further configured to receive the plurality of external inputs from an application manager executed at the client device, wherein the plurality of external inputs comprise at least one of a calendar schedule of the user, local weather conditions, boarding pass of the user, a geographical location of the user, or a local traffic report.






Identical
11. The system according to claim 1, wherein the personalized media content comprises at least one segment of the media content and at least one of media transitions, pre-encoded video-on-demand (VOD) assets, live content, a media clip, or a media highlight.
11. The system according to claim 1, wherein the generated personalized media content comprises at least one segment of the retrieved media content and at least one of media transitions, pre-encoded video-on-demand (VOD) assets, live content, a media clip, or a media highlight.


Identical
12. The system according to claim 1, wherein the processor is further configured to generate a play-out schedule for the personalized media content at the at least one candidate time interval in response to the request received from the client device.
12. The system according to claim 1, wherein the one or more processors are further configured to generate a play-out schedule for the generated personalized media content at the identified at least one candidate time interval in response to the received request.

The ”candidate time interval” and “personalized media” in both claims refer to the ones identified in claim 1, therefore, the word “identified” and “generated” does not distinguish claims 12 in any meaningful way.
13. The system according to claim 12, wherein the play-out schedule of the personalized media content comprises at least one of details of the user, a media distribution channel on which the programming media content is distributed, or other specified versions of the personalized media content scheduled for delivery at the client device in a defined sequence.
13. The system according to claim 12, wherein the play-out schedule of the generated personalized media content comprises at least one of details of the user, a media distribution channel on which the programming media content is distributed, or other specified versions of the generated personalized media content scheduled for delivery at the client device in a defined sequence.

Claim 13 depends on claim 12, and as explained, the ”candidate time interval” and “personalized media” in both claims refer to the ones identified in claim 1, therefore, the word “identified” and “generated” does not distinguish claims 13 in any meaningful way.
14. The system according to claim 1, wherein the processor is further configured to determine the specified version of the programming media content viewed at the client device based on one or more trick mode operations executed at the client device on the programming media content, wherein the media content corresponds to at least one of a static type of media content or a dynamic type of media content, and wherein the modification of the media content, based on at least the plurality of constraints, corresponds to a trimmed version of the media content or a compressed version, and wherein the compressed version is based on a removal of one or more frames in the media content.
14. The system according to claim 1, wherein the one or more processors are further configured to determine the specified version of the programming media content viewed at the client device based on one or more trick mode operations executed at the client device on the programming media content, wherein the retrieved media content corresponds to at least one of a static type of media content or a dynamic type of media content, and wherein the modification of the retrieved media content, based on at least the plurality of constraints, corresponds to a trimmed version of the retrieved media content or a compressed version, and wherein the compressed version is based on a removal of one or more frames in the retrieved media content.


The “media content” recited is the “media content” obtained/ retrieved in claim 1, therefore, addition of clarification “retrieved” does not distinguish claims 14 in any meaningful way.

  

The method of claim 15 and the computer program products of claim 20 are rejected by similar analysis as those of the system of claim 1. 

Claims 21-26 depend on claim 1 and are so rejected.

Claims 16-19 depend on claim 15 and are so rejected.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contacts

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MARANDI whose telephone number is (571)270-1843. The examiner can normally be reached Monday-Friday 8-7 ET flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES R MARANDI/Primary Examiner, Art Unit 2421